Hon. Sam W. Davis           Opinion NO. v-1480
District Attorney
Harrle County              Re: Authority of the commls-
Houston, Texas                 aloners a court to prevent
                               the sale of lots fronting
                               on a street leea than
                               sixty feet wide in a sub-
                               division   which has not
Dear. Sir:                     been pl,atted Andyrecorded.
           You have requested    an opinion   on the follow;
lng qu&tlon.
            “The Harris County Commlealoners I, Court
      hae requested this office  to obtain your
      oplnlon’on  the following problem:
             “A .land developer 18 selling    lots fiut-
      e’id,d   of the corporate  limits of cities      or
      towne7,by metes and bounds deacrlptions        in a
      geneii;al scheme or subdivision    which has not
      been platted and recorded as preecrlbed        by
      law; the roada or &r&eta on which the lots
      front are leas. than 60 feet In width.
            “Does the county commlasloner8” court
      have authority    to prevent the. eale of lots
      by metes and bounds deacrlpt~ioti, fronting
      on a street least than 60 feet wide, zon-
      trary to S.B..321,    52nd Legislature?    If’
      8o;what    procedure Is available    to the Corn-
      missioner8    ~court to prevent such sales,
      If any? II
             Senate Bill 321, A&e 52nd Leg., R. S., 1951,
ch.   151~: p. 256 (Art. ~2372k, v;c.s.) provides:
             “Section, 1. (a) In all counties having
      a population    of not lees than one hun&.ed
      ninety thoueand (190,000) acdordlng to the
      last preceding or any future FederalCensus,
      the.X!ommlsai’oners Court8 of such counties
      shall~ have the authority   to require the
        _-       -




                     Hon. gam W. Davie,   page i (v-1480)



    .




                                “(b) The Coinmisaioners Courts of,any
                          such counties shall have the authority to
                         tpromulgate reasonable     speclflcatlons~to     be
                          fOliOWed in the c’onatruction.of       any such
                          road8 or streets. within such aubdivlalons,
                          whlah epeolfl.oatlons-may    include provieions
                          for the oonatruotion     of adequakdrainage
                          for suoh roads or atmeets.
                               “Sei . :2. ‘The Comnilakoner~ Colirte oi
                          any euoh oountlee~‘.ahall .have the authority




                         m-u te   l Suoh bOntj shall be made payable to,
                          the %olxnty JUdge, or-his mccemors.       In of-
.                         floe,  of the oountg uhereinsuch      mabdivirrlon
                          llefi, at&oond%tloaied that the owner or
                       T,,Orman of’ uny rueh traot of land to be sub-.
                          d1Oid.d will oon&mot       w   rohde. or streete.
                        ~%thln euoh eubdlvislon       in ao.ooMance wlth
                         ,thr rpeolfloutloh#    pFomulgeted   br the Corn-
                         ~mirsionera 00&t of any map or plat of. any c *,.
                          auoh rubdiplsion.     TMi’bond shall be in euoh
                          amoimt a6 may be. detsmnlned by the aomia-
                          aionem Court .but,ehall     not exoesd a mm
                        .equal to Thred (43.00)~     Dol&&    for eaoh
                          lineal foot oi road or etreet witI$n suoh
                          eubdlvlblon.    ~.

             .
      Hon. Sam W. Davis,      page 3 (v-1480)


                   “Sec. 3. The Commissioners Courts of
            any such counties shall have the authority
            to’refuae   to approve and authorize any map
            or plat of any-&h     subdivision  unlesi such
            map or plat provides for AoC~.~l&ta&.lrllllthe                 _
            minimum right-of-way   for roads or streets
            as reaulred In Section l(a) hkreof; and
            there is Bubmltted with such map or Nat a
            bond as required by Section 2 hkeof;”
                  In Gulf View Courts v. Galveston County 150
S.W.2d 872 (Tex. Clv. App. 1941, error ref.),       the’court
      granted @lveston      County a mandatory InjunctIon   requir-
      ing the Gulf View Courts to remove certain buildings
      from an easement for aea-wall purposes whioh the county
      had, PreVipualy,. .obtalned.
                It, ls ‘well settled  tha.t a county will be en-
      titled to in.lunctive ~relief for the nurDoae of lceeDlnn
      eaaements for road purposea unobstrudteh
                             215 s w 26 387 (Tex’ CiYiF         -
                                   &‘241 S.W.2d $44 (iexr)Pdiv.

                      Senate Bill 321 grants to the County an
       easement. of sixty feet for roads or.etreets              Intended
       for public use.         It speclflcally     provides .that the corn-
       mlssion$rs.t courts ye authoplzed to require the owner
     ‘of a subdlvlsion         to Rrovide fbr ,a right-of-way         of not
       less than’ sixty feet.          Further,,the      commissioners8
       court may ‘promulgate reasonable           specifications     for the
       construction.     of euoh .roads.       The emergency clause
       stat&)a :? . I’.” Ik’.        Hon. Sam.W. Davis,              page 4 (v-1480)


        expreeely     anted.  Terre11 v. Sparks, 104 Tex. 191, 135.
        S. W. 519, r 1911); Moon v. Allred,    m S.W.   787 (Tex. Civ.
        APP. 1925, error &am.).      Therefore,  it is our opinion
        t,hat the oommlsaloners~ oourt may.bring an Injunction
        prooeedlng to enforce the provisions     of’Senate  Bill 321.
.



                   The oom@ssioners~    courts ~of oountles
             having a population   of 190,000 or more in-
             habitants may bring an Injunction     proceed-
             ing ,to~ enforoe the provlalons   of Senate. Bill
             321;~ Acts g2nd Leg., R.S. 1951, oh.,l51,      p*
             256 (Art. 2372k. V.C.S.,), .pr vldlng that the
             oomm.tseionerel courts are aut horlsed to re-
             quire that owners of aubdlvlslona     situated
             outeide the.bounds of any Incorporated      town
             or olty provide for rights-of-way     of not
             less than sixty feet for any roads or streets
             within their subdivision.                                I
                                                  Yours very truly,
        APPROVED:                                   PRICE ,IuLNm
                                                  Attorney tinbra
        J. C. Davis, Jr. .’
        County Affairs ~Divislon
        E. Jaoobson.          .‘l
        RevlowIng Aaslatant-'                         John Reeves
         Charles D. M&hewn
        .First Assistant

        JR:am




                             .          ,.’
                             . .   ‘~


                        .,
    :

                                                           .